Citation Nr: 0629481	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-43 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension.

4. Entitlement to a rating in excess of 30 percent for 
residuals of a right knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1946 to February 1948.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hearing loss, tinnitus, and 
hypertension and granted service connection for a right knee 
disability, rated 10 percent, effective June 11, 2003.  A 
November 2004 rating decision increased the rating for the 
right knee disability to 30 percent, effective June 11, 2003.  
As the veteran continues to express dissatisfaction with the 
rating assigned, the matter remains on appeal.  

In March 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the Board granted the veteran's motion to 
advance the case on the Board's docket due to his advanced 
age.  In September 2005, the veteran submitted new evidence 
and waived RO initial consideration of such evidence (and 
indicated that he was waiving "any further" RO review of 
his claim).  In accordance with this waiver of future RO 
review, in March 2006, he submitted further evidence and 
asked that it be forwarded to the Board for review.  

The issues of an increased rating for right knee disability 
and service connection for hypertension are being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss was not manifested in 
the first postservice year; and any current hearing loss 
disability is not shown to be related to an event, injury, or 
disease in service.

2. Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2003 letter explained the evidence 
necessary to substantiate the claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the July 
2003 and January 2005 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send such information or evidence to the RO.  In 
addition, the November 2004 statement of the case included 
such notice by citing § 3.159(b)(1).  Thus, he has been 
adequately informed of the need to submit relevant evidence 
in his possession, has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any technical 
notice deficiency (including in timing) that may have 
occurred earlier in the process.  While he was not advised of 
the criteria for rating bilateral hearing loss or tinnitus, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless service 
connection is allowed, and the decision below denies service 
connection.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiological evaluation in December 
2003.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of these 
claims.

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  

DD Form 214 shows the veteran's military occupational 
specialty was rifleman.  His separation qualification record 
notes he was assigned to the 511th Parachute Infantry 
Regiment, 11th  Airborne Division in Hachinohe, Japan.

A February 2001 letter from private audiologist K. A. J. 
notes the veteran denied any real hearing problem or tinnitus 
and that his past history included noise exposure on the job.  
She concluded that audiometry revealed a moderate to 
moderately severe high frequency, mixed hearing loss.  

In an August 2003 statement, the veteran notes that the 
"noise exposure on the job" mentioned in K. A. J.'s 
February 2001 letter was "very low as [his] time in the 
field was less than 5% of [his] total working hours."

On December 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
70
65
70
LEFT
15
25
70
65
70

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 76 percent in the left ear.  
The veteran reported that his hearing loss had grown 
progressively worse since it was identified four or five 
years previously.  He stated he had been experiencing 
intermittent tinnitus in his right ear for the past ten 
years.  Ringing in his ears lasted for a couple of minutes at 
a severity of 5 on a scale of 1 to 10 and occurred once a 
day.  He provided a history of being exposed to M1 rifle fire 
and airplane engine noise in service; he was not provided 
with hearing protection.  He stated he did not have any other 
history of occupational or recreational noise exposure.  The 
audiologist concluded the veteran had a moderately severe 
high frequency sensorineural hearing loss.  She provided the 
following etiology opinion:

Due to the lack of proximity between the dates of 
service and the more recent identification of the 
hearing loss, and the lack of supporting evidence 
contained in the c-file, and because the effects 
of aging cannot be teased out, it is my opinion 
that the veteran's complaints are not at least as 
likely as not related to his military service.

On December 2003 orthopedic examination, the veteran reported 
that after service he owned a construction company and did 
some construction work with concrete until he sold the 
company in 1995.

At the March 2006 hearing, the veteran testified that during 
service he was a paratrooper in an airborne division.  He 
stated he was not tested for hearing loss or tinnitus in 
service, and that the onset of his hearing loss was so 
gradual he was unaware of it until it was confirmed by 
examination.  He noted that his hearing loss became "worse 
and worse" as the years passed and that the ringing in his 
ear occurred periodically. 

A March 2006 letter from audiologists S. M. and K. A. J. note 
the veteran was evaluated for hearing loss in February 2001.  
They concluded that the results from that evaluation showed 
the veteran had a moderate to moderately-severe high 
frequency sensorineural hearing loss that was "consistent 
with a noise induced hearing loss."

C.	Legal Criteria and Analysis

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has stated that he did not receive 
treatment and was not tested for hearing loss or tinnitus in 
service, so there are no alternate source medical records to 
be sought.
Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The December 2003 audiometry record conclusively shows the 
veteran has bilateral hearing loss by VA standards.  
Furthermore, the fact that he was a rifleman and a 
paratrooper suggests that he was exposed to airplane engine 
and gunfire noise trauma in service.  However, there is no 
competent evidence that relates his current hearing 
disability to noise exposure in service (or otherwise to 
service) or suggests such relationship.  There is no 
competent evidence that a hearing loss disability was 
manifested in service or in the first postservice year, so as 
to permit a finding that such disability became manifested in 
service and persisted, or to allow for application of the 
chronic disease presumptions for sensorineural hearing loss 
(as an organic disease of the nervous system).  

The March 2006 private audiologists' letter states the 
veteran's pattern of hearing loss is consistent with a noise 
induced pattern.  However, the December 2003 VA examiner 
concluded that it was "not at least as likely as not" that 
his hearing loss was related to his military service.  She 
reached this conclusion because of the length of time between 
service and the first identification of hearing loss 
disability.  Additionally, she noted she could not rule out 
the effects age might have had on his hearing loss.  In 
evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board places greater weight on the December 2003 VA 
examiner's opinion as it involved a thorough review of the 
record and specifically opined regarding a nexus between the 
veteran's hearing loss and his service.  In contrast, the 
March 2006 letter merely states the veteran's hearing loss is 
of a type that is noise induced; however, it does not 
specifically relate the hearing loss to noise exposure in 
service.  [While the veteran stated on December 2003 VA 
audiology evaluation that he did not have any noise exposure 
after service, it is notable that in an August 2003 statement 
he indicated that he did have postservice job noise exposure, 
but that it was minimal, as he was only in the field doing 
construction work for five percent of his working hours.]  
The March 2006 letter also does not comment on the length of 
time between the veteran's service and the 2001 initial 
hearing loss diagnosis.  Notably, a lengthy period of time 
between service and the first postservice clinical notation 
of complaints or symptoms associated with the disability at 
issue is of itself a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  Thus, the December 2003 VA examiner's opinion is 
entitled to greater probative weight as it specifically 
discusses the veteran's hearing loss and whether it is 
related to service, provides a rationale for the opinion 
given, and discusses alternative causes for the veteran's 
hearing loss.

The veteran's own statements relating his hearing loss 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Hence, the preponderance of the evidence is against the claim 
and it must be denied.

Tinnitus

Competent evidence (the December 2003 VA examination report) 
shows that the veteran has right ear tinnitus.  As noted 
above, noise trauma in service is conceded.  However, there 
is no competent (medical) evidence of a nexus between the 
veteran's service and his current right ear tinnitus.  A VA 
examiner has opined that the veteran's tinnitus is "not at 
least as likely as not" related to his military service.  
This is the only competent (medical) evidence of record 
addressing the matter of a nexus between the veteran's 
tinnitus and service (and specifically noise exposure 
therein).  While the veteran may believe that there is a 
nexus, because he is a layperson, his opinion is not 
competent medical evidence.  See Espiritu, 2 Vet. App. at 
495.  Since the VA examiner's opinion is against a finding of 
a nexus between the veteran's service and his tinnitus, and 
there is no competent evidence to the contrary, the 
preponderance of the evidence is against the claim, and it 
also must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



REMAND

The NPRC certified that the veteran's SMRs were destroyed in 
the 1973 fire at the NPRC.  In such circumstances, VA has a 
well-established heightened duty to assist.  

The veteran testified at the March 2006 hearing and has 
stated in writing that while he was in service his blood 
pressure was normal until his separation examination at Camp 
Stoneman, when he was told his blood pressure was over 
200/90.  The examiner said he should stay on base for a 
couple more days to undergo further evaluation as his 
elevated blood pressure might have been hypertension brought 
on by his service in the airborne division.  The veteran 
stated he was told it might go away and that he decided not 
to stay on base for further testing.  The claims file 
indicates the RO asked NPRC to locate alternative records of 
the veteran's separation examination at Camp Stoneman; 
however, the file does not show that NPRC ever responded to 
this request.  Thus, another request for these records is in 
order.

The veteran also testified he was treated for hypertension by 
a Dr. F. at the Whiting Clinic in the 1940s, but that he was 
unable to obtain these records as Dr. F. died and the clinic 
no longer maintained his records.  He has attempted to obtain 
records from the Hammond Clinic where he says he was treated 
for hypertension from 1948 through the 1970s; in a January 
2005 Authorization and Consent to Release Information Form, 
he indicates he was unable to obtain these records as the 
Hammond Clinic only keeps their records for a period of seven 
years.  The record includes Hammond Clinic treatment records 
from October 1977 to May 1996 which reflect blood pressure 
readings of 132/70 (September 1980), 130/70 (November 1980), 
and 140/90 (May 1988).

March 2003 to June 2005 VA treatment records show the veteran 
is currently being treated for hypertension.  

The veteran has not been afforded a VA examination to 
ascertain the etiology of his hypertension.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, there is a current medical diagnosis of 
hypertension and lay evidence that the veteran had high blood 
pressure upon service separation, but there is insufficient 
evidence to determine whether the veteran's current 
hypertension is related to the high blood pressure he reports 
having since service.  Consequently, a VA examination to 
obtain a medical opinion is indicated.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have an opportunity to correct 
the notice deficiency.  

Additionally, at the March 2006 hearing, the veteran 
testified that his right knee is unstable and that sometimes 
it will buckle even if he is just standing on it.  While the 
October 2005 VA examiner noted the veteran's history of his 
knee giving out on him, she did not make any physical 
examination findings regarding subluxation or lateral 
instability.  As such findings could result in an increased 
rating under 38 C.F.R. § 4.71a, Code 5257, another VA 
examination is necessary to assess the current severity of 
the  service-connected right knee disability.


Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of hypertension and 
effective date of any award as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).

2.  The RO should arrange for an 
exhaustive search (to include all 
secondary sources of service medical 
records) for records of the veteran's 
service separation examination at Camp 
Stoneman.  If the search proves 
unsuccessful, the extent of the search 
should be documented in the record.

3.  The RO should then arrange for the 
veteran to be examined by a cardiologist 
to determine the likely etiology of his 
hypertension.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should opine whether the 
veteran's hypertension is at least as 
likely as not related to his service.  The 
examiner should explain the rationale for 
any opinion offered.

4.  The RO should also arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine the 
current severity of his right knee 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must note whether there is 
instability or subluxation and, if so, the 
degree of such impairment.  The 
examination should also include range of 
motion studies of the left knee with 
notation of any additional limitation of 
motion due to pain.  All functional 
limitations resulting from the right knee 
disability should be identified.  The 
examiner must explain the rationale for 
all opinions given.

5.  The RO should then re-adjudicate the 
remaining claims.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

















 Department of Veterans Affairs


